

115 S1889 IS: Safeguarding Addresses From Emerging at Home Act
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1889IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Blunt (for himself, Ms. Klobuchar, Mrs. Capito, Mrs. McCaskill, Mr. Cornyn, Mr. Blumenthal, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies and Federal courts to comply with address confidentiality programs, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Safeguarding Addresses From Emerging at Home Act or the SAFE at Home Act. 2.DefinitionsIn this Act:
 (1)Address confidentiality programThe term address confidentiality program means a program implemented by a State that provides a designated address to an eligible individual for use in lieu of the individual’s actual physical address.
 (2)Actual physical addressThe term actual physical address may include the address of the individual’s residence, school, and place of employment. (3)Eligible individualThe term eligible individual means an individual who is determined, pursuant to an address confidentiality program—
 (A)to be at risk to be a victim of domestic violence, rape, sexual assault, human trafficking, stalking, or who otherwise fears for their safety; or
 (B)to reside in the same household as an individual described in subparagraph (A). 3.Federal agency and Federal court compliance with State address confidentiality programs (a)In generalEach Federal agency and Federal court shall accept, for any purpose for which an individual is required to provide an address to the agency or court, an address designated to that individual pursuant to an address confidentiality program.
 (b)Exemption from liabilityAn individual who provides to a Federal agency or Federal court an address which is designated to that individual pursuant to an address confidentiality program shall not be subject to any Federal regulatory, civil, or criminal penalties for providing such address in lieu of the individual’s actual physical address.
 (c)Compliance with address confidentiality program procedures and exemption from FOIAIn the case of a Federal agency or Federal court seeking to acquire the actual physical address of an individual described in subsection (a), the agency or court shall comply with any applicable procedures of the address confidentiality program for acquiring such address. Upon acquiring such an address, the address shall be considered confidential, and shall not be subject to any request pursuant to section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).
			